DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites the limitation “wherein the circuitry is circuitry is configured to monitor…” which for clarity should be amended to recite “wherein the circuitry is configured to monitor…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “determine a second set of radio resources to be used…wherein the second set of radio resources is indicated by one or more characteristics of the scheduling message” which makes the claim indefinite.  This “determine” step appears to occur after the “scheduling message” is already transmitted to “at least one communications device”.  It’s unclear if Applicant intended to claim the “transmit” step to occur after the “determine” step or if a different scheduling message is used to indicate “a second set of radio resources”.  Examiner will interpret as best understood.
Claims 5-21 are rejected for claiming dependency from rejected claim 4.
Claim 19 recites the limitation “a mapping between one or more of the frequency resources used for the PRACH signal…” which makes the claim indefinite.  Claim 19 claims dependency from claim 18 which also recites “a mapping between one or more frequency resources used for the PRACH signal…”.  Hence it’s unclear if the recitation in claim 19 refers to “a mapping” in claim 18 or if the “mapping” recited in claim 19 refers to a different mapping.  Examiner will interpret as best understood. 
Claim 21 recites the limitation “a mapping between the RA-RNTI…and the subcarriers forming the second set of radio resources…” which makes the claim indefinite.  Claim 21 claims dependency from claim 20 which also recites “a mapping between the RA-RNTI…and the subcarriers forming the second set of radio resources…”.  Hence it’s unclear if the recitation in claim 21 refers to “a mapping” in claim 19 or if the “mapping” recited in claim 21 refers to a different mapping.  Examiner will interpret as best understood. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Patent 11,337,256, hereafter patent’256, in view of Kim et al (USPN 2013/0077582).

	Regarding claim 4 of instant application, claim 1 of patent’256 discloses
 	an infrastructure equipment to support first and second random access procedures, wherein a first mumber of subcarriers used for an uplink message of the second random access procedure is different than a second number of subcarriers used for a corresponding uplink message of the first random access procedure (see lines 1-5)
 	transmit, to at least one commumications device, 3 scheduling message comprising an indication of a first set of radio resources to be used for a random access procedure message for the first random access procedure; (see lines 6-8)
 	determine a second set of radio resources to be used for a random access procedure message for the second random access procedure, wherein the second set of radio resources is indicated by one or more characteristics of the scheduling message: and (see lines 9-12)

 	monitor for a random access procedure message from the at least one communications device on the second set of radio resources (see lines 13-14)
	Patent’256 does not expressly disclose Circuitry for an infrastructure equipment for use in a wireless communications system; wherein the circuitry is configured to:
	Kim discloses Circuitry for an infrastructure equipment for use in a wireless communications system; wherein the circuitry is configured to: (hardware of base station operable to perform, [0136-0144], FIGs. 8, 12 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “Circuitry for an infrastructure equipment for use in a wireless communications system; wherein the circuitry is configured to” as taught by Kim into Patent’256’s system with the motivation to enable a base station to broadcast information to enable both legacy UEs and L-UEs to decode and gain access via random access procedure (Kim, paragraph [0078-0081, 0097, 0102, 0119], FIG. 7)

	Regarding claims 5-21 of instant application, claims 2-17 recite similar limitations


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, 15, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (USPN 2013/0077582) in view of Bucknell (EP2903349B1).

	Regarding claim 4, Kim discloses 
	circuitry for an infrastructure equipment for use in a wireless communications system to support first and second random access procedures, wherein a first number of subcarriers used for an uplink message of the second random access procedure is different than a second number of subcarriers used for a corresponding uplink message of the first random access procedure, and wherein the circuitry is configured to: (hardware of base station operable to perform, [0136-0144], FIGs. 8, 12 
	transmit, to at least one communications device, a scheduling message comprising an indication of a first set of radio resources (transmit to PBCH to L-UEs containing MIB and L-MIB with MIB indicating resources for N-UEs and L-UEs [0078, 0047]
	determine a second set of radio resources to be used for a random access procedure message for the second random access procedure, wherein the second set of radio resources is indicated by one or more characteristics of the scheduling message (base station determines a second set of resources/L-UE PRACH resources for performing random access, as indicated in [0078-0081, 0097, 0102, 0119]	
	monitor for a random access procedure message from the at least one communications device on the second set of radio resources (base station detects random access request from L-UE in dedicated subframe and perform random access procedure to accept attach request from L-UE [0102-0106], FIG. 8
	Kim does not expressly disclose indication of a first set of radio resources to be used for a random access procedure message for the first random access procedure 

	Bucknell discloses indication of a first set of radio resources to be used for a random access procedure message for the first random access procedure MIB contains information for legacy UEs to receive and decode SIB to obtain RACH parameters to access network [0016-0021, 0024], FIGs. 4-6
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “indication of a first set of radio resources to be used for a random access procedure message for the first random access procedure” as taught by Bucknell into Kim’s system with the motivation to enable a base station to broadcast information to enable both legacy UEs and L-UEs to decode and gain access via random access procedure (Kim, paragraph [0078-0081, 0097, 0102, 0119], FIG. 7)

	Regarding claim 23, Kim discloses 
	circuitry for a communications device for use in a wireless communications system that supports first and second random access procedures, wherein a number of subcarriers used for an uplink message of the second random access procedure is different than a number of subcarriers used for a corresponding uplink message of the first random access procedure, and wherein the circuitry is configured to: (hardware of UE, FIG. 13, operable to perform [0145-0151]
	receive, from an infrastructure equipment of the wireless communication system, a scheduling message (receive from base station PBCH containing MIB and L-MIB with MIB indicating resources for N-UEs and L-UEs [0078, 0047]
	determine a second set of radio resources to be used for a random access procedure message for the second random access procedure, wherein the second set of radio resources are indicated by one or more characteristics of the scheduling message (L-UE determines a second set of resources/L-UE PRACH resources for performing random access, as indicated in [0078-0081, 0097, 0102, 0119]	
	transmit a random access procedure message to the infrastructure equipment using the second set of radio resources (L-UE transmitting random access request in dedicated subframe [0102-0106], FIG. 8
	Kim does not expressly disclose comprising an indication of a first set of radio resources to be used for a random access procedure message for the first random access procedure

	Bucknell discloses comprising an indication of a first set of radio resources to be used for a random access procedure message for the first random access procedure (MIB contains information for legacy UEs to receive and decode SIB to obtain RACH parameters to access network [0016-0021, 0024], FIGs. 4-6
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “indication of a first set of radio resources to be used for a random access procedure message for the first random access procedure” as taught by Bucknell into Kim’s system with the motivation to enable a base station to broadcast information to enable both legacy UEs and L-UEs to decode and gain access via random access procedure (Kim, paragraph [0078-0081, 0097, 0102, 0119], FIG. 7)

Claim 22 is rejected based on similar ground(s) provided in rejection of claim 23.



	Regarding claim 7, Kim discloses “wherein the circuitry is circuitry is configured to monitor for the random access procedure message from the at least one communications device on the second set of radio resources if the infrastructure equipment has scheduled the at least one communications device to transmit signals to the infrastructure equipment using radio resources within at least one of a set of predetermined frequency sub-bands” base station detects random access request from L-UE in dedicated subframe in dedicated subbands and perform random access procedure to accept attach request from L-UE [0058-0065, 0102-0106], Table 1, FIG. 8

	Regarding claim 15, Kim discloses “wherein the infrastructure equipment is aware of whether or not the at least one communications device is capable of transmitting the random access procedure message usmng the second set of radio resources” base station becomes aware of L-UE’s capability when it detects the L-UE’s random access message in dedicated resources [0058-0065, 0102-0106], Table 1, FIG. 8

Allowable Subject Matter
Claims 5, 6, 8-14, 16-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Li et al (USPN 20190132882)	FIG. 9

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469